Mount, J.
(dissenting) — It is conceded in this case that the appellant is a licensed insurance agent, and also engaged in negotiating loans of money in this state. It is also conceded that, when an application is made for a loan of money, the applicant is required to sign the agreement set. out in the majority opinion to the effect that, in consideration of services to be rendered by the appellant, if the loan is made, the applicant will compensate them by granting the exclusive right to write all fire insurance carried on the building covered by the security, and in addition pay a cash commission.
The statute provides:
“No licensed insurance agent . . . shall offer . . . any rebate of . . . the premium payable ... or any *130other valuable consideration or inducement to or for insurance ... or other thing of value whatsoever as inducement to insurance or in connection therewith which is not specified in the policy.” 3 Rem. & Bal. Code, § 6059-33.
The statute is broad in its terms and was intended to prevent rebating in any form of the premiums upon insurance policies; so that insurance policies should be independent of all other considerations than those expressed upon the face of the policy. When an insurance agent exacts a promise of insurance as a consideration for a loan of money, he is certainly offering a valuable consideration and an inducement for the insurance. This seems to me to be too plain to admit of serious discussion. If insurance agents may, under the statute quoted in the majority opinion, offer loans, or services in procuring loans, or an advantageous sale of real estate, as an inducement for insurance contracts, then they may offer articles of merchandise, or any other thing of value. If an insurance agent should say to a client desiring insurance :
“I can give you no rebate upon the insurance premium which must be paid in full in cash, but if you will grant me the exclusive right to insure your buildings I can procure for you a loan of money which you may need,”
could it be reasonably said that this transaction would not be an inducement for the insurance? Plainly not. And yet it seems to me this is exactly what the majority say is legal under the statute. If so, the statute is of no force.
I am satisfied that the trial court properly construed the statute, and that the judgment should be affirmed. I therefore dissent.